240 S.W.3d 752 (2007)
STATE of Missouri, ex rel. MISSOURI DEPARTMENT OF NATURAL RESOURCES, Appellant,
v.
Jeremiah W. (Jay) NIXON, Attorney General of Missouri, Respondent.
No. WD 68067.
Missouri Court of Appeals, Western District.
December 11, 2007.
James K. Lowry, Jefferson City, MO, for Appellant.
James R. Layton, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
The Department of Natural Resources appeals the judgment of the circuit court quashing a writ of prohibition and the denial of a permanent writ of prohibition against Jeremiah (Jay) Nixon, the Attorney General of Missouri.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).